Citation Nr: 0930058	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Togus, Maine, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to TDIU.

In a July 2008 decision, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) for further 
evidentiary development.  The matter has now been returned to 
the Board.


FINDING OF FACT

The Veteran did not cooperate with the administration of a VA 
audiology examination in November 2008, in connection with 
his claim for increased evaluation.


CONCLUSION OF LAW

Entitlement to TDIU is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented is 
solely one of statutory interpretation and/or the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Analysis

Regulations provide that in connection with a claim for 
increased evaluation, when entitlement to the benefit sought 
cannot be determined without a VA examination and a claimant 
fails to report for such examination without a showing of 
good cause, "the claim shall be denied."  38 C.F.R. §  
3.655(b) (emphasis added).  A claim of entitlement to TDIU is 
a claim for increase.  See Hurd v. West, 13 Vet. 
App. 449 (2000).

As noted in the introduction, this matter was before the 
Board in July 2008.  At that time the Board determined that a 
VA examination was required in order to obtain a medical 
opinion as to the impact of the Veteran's service connected 
hearing loss and tinnitus on his occupational functioning.  
The July 2008 Board Remand informed the Veteran of the 
provisions of 38 C.F.R. § 3.655, and warned him that a 
failure to report for examination may result in the denial of 
his claim.

The AMC scheduled the requested examination at the VA medical 
center (VAMC) in Togus, Maine, in November 2008.  While the 
Veteran appeared for the examination at the appointed time 
and place, the examiner was unable to actually perform a 
complete examination due to the Veteran's failure to 
cooperate with the testing.  The examiner specifically 
detailed the reasons why she believed that the veteran was 
not cooperating with the examination.  She reviewed the 
claims file and referred to the Veteran's October 2004 VA 
audiology testing and noted that the "[r]esults at that time 
were suspect and unreliable."  The examiner indicated that 
otoscopy was within normal limits bilaterally.  In her 
impression she indicated the following:  

Responses to pure tone a/c [air conduction] 
stimuli were inconsistent and unreliable in 
lieu of extensive counseling and reinstruction 
regarding test protocol.  Furthermore, Veteran 
could not respond accurately to spondee words 
during SRT [speech recognition threshold] 
testing, but had no difficulty understanding 
this clinician at 25 dB HL through microphone 
in his R ear.

The examiner reviewed earlier examination results, and 
commented that the Veteran "continues to provide unreliable 
responses to test stimuli that are not appropriate for rating 
purposes."  The examiner was more pointed in a telephone 
conversation with the AMC regarding the problems with 
obtaining examination results, which is memorialized on a VA 
Form 119, Report of Contact dated in November 2008.  She 
stated that she felt the Veteran was "malingering."  Based 
on these findings, the Board can only conclude that the 
Veteran failed to cooperate with the examination.

This is not the first time that the Veteran's cooperation 
during examinations has been questioned.  The Board notes 
upon review of the claims file that prior to May 2004, the 
puretone thresholds obtained on repeated audiometric 
examinations are very consistent and reproducible.  Following 
a May 2004 examination, however, the Veteran requested a new 
examination, saying he felt he had answered incorrectly on 
the speech recognition part of the test.  The Veteran was 
afforded the requested examination in October 2004.  It is 
noteworthy that the report of that examination reflects a 
precipitous drop in speech recognition scores.  The Board 
also finds it pertinent that the October 2004 examiner in 
fact stated that the results were inconsistent and 
unreliable, and not valid for rating purposes.

While two subsequent examinations continue to reflect the 
extraordinarily low SRT scores found in October 2004, the 
Board cannot help but notice the cautious language employed 
by the examiners.  Although one examiner opined in May 2005 
that the new, suddenly lower results were valid, he stated it 
was not unknown for patients with the Veteran's puretone 
thresholds to have such low scores, despite the fact that the 
"inconsistency is opposite what one would usually expect" 
and SRT score were "lower than what one typically sees with 
that amount of hearing loss."  

The Board finds that the Veteran's failure to cooperate on 
the required November 2008 VA examination is the equivalent 
of a failure to report for examination.  The duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1989).  The Veteran's active and faithful participation in 
the examination process is necessary in order to obtain an 
accurate and correct picture of his disability and its impact 
on his ability to work.  In this case, the evidence of record 
strongly supports a finding that the Veteran has made a habit 
of taking steps to frustrate the purposes of VA examinations 
and present a distorted disability picture.  What impact this 
habit has had upon the assignment of the current 70 percent 
evaluation is, unfortunately, not before the Board at this 
time.

The Board can, and does, however, determine that entitlement 
to TDIU must be denied as a matter of law in the instant 
case.  The Veteran's complete failure to cooperate during his 
VA examination is the functional equivalent of a failure to 
report, and the benefit sought is denied.



ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


